Name: Commission Regulation (EEC) No 1084/89 of 26 April 1989 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 114/34 Official Journal of the European Communities 27. 4. 89 COMMISSION REGULATION (EEC) No 1084/89 of 26 April 1989 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 4025/88 (3), as last amended by Regulation (EEC) No 754/89 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4025/88 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 183, 16 . 7. 1980, p. 1 . (2 OJ No L 110, 29 . 4. 1988, p. 36. (3) OJ No L 355, 23 . 12 . 1988, p . 16 . (4) OJ No L 80, 23. 3 . 1989, p. 61 . 27. 4 . 89 Official Journal of the European Communities No L 114/35 ANNEX to the Commission Regulation of 26 April 1989 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 18 from 1 to 7 May 1989 Week No 19 from 8 to 14 May 1989 Week No 20 from 15 to 21 May 1989 Week No 21 from 22 to 28 May 1989 Week No 22 from 29 May to 4 June 1989 0204 30 00 213,865 210,843 205,960 201,085 191,680 0204 41 00 213,865 210,843 205,960 201,085 191,680 0204 42 10 149,706 147,590 144,172 140,760 134,176 0204 42 30 235,252 231,927 226,556 221,194 210,848 0204 42 50 278,025 274,096 267,748 261,411 249,184 0204 4290 278,025 274,096 267,748 261,411 249,184 0204 43 00 389,234 383,734 374,847 365,975 348,858 0204 50 51 213,865 210,843 205,960 201,085 191,680 0204 50 53 149,706 147,590 144,172 140,760 134,176 0204 50 55 235,252 231,927 226,556 221,194 210,848 0204 50 59 278,025 274,096 267,748 261,411 249,184 0204 50 71 278,025 274,096 267,748 261,411 249,184 0204 50 79 389,234 383,734 374,847 365^75 348,858 (*) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.